DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160231766) in view of Lee et al. (US 20080048714).
As to claim 1, Wu et al.’s figure 3 shows an on-chip reference current generating circuit for supplying at least one reference current (Iout) to at least one load, the on-chip reference current generating circuit comprising: a transistor (that is directly coupled between 202 and the shown current mirror circuit); an operational amplifier unit (that receives VBG), a reference voltage (VBG) being inputted to a positive input terminal of the operational amplifier unit, a negative input terminal of the operational amplifier unit being coupled to a source of the transistor, and an output terminal of the operational amplifier unit being coupled to a gate of the transistor; a first pull-down resistor unit (202) coupled between the source of the transistor and a ground; and a current mirror unit (the shown current mirror that generates Iout) coupled between a drain of the transistor and a power supply voltage, wherein the current mirror unit is configured to output a generated current to the load for use, wherein, the first pull-down resistor unit being a resistor unit calibrated by a ZQ calibration circuit (201-201, 203, 206, and 304...).  Furthermore, Lee et al.’s figures 3 and 9 show show a ZQ calibration circuit 
As to claim 3, the modified Wu et al.’s figure shows that the first pull-down resistor unit is arranged adjacent to the second pull-down resistor unit (arranging the resistor units as claimed is seen as an obvious design preference to ensure optimum space occupation).  
As to claim 4, selecting the reference voltage to be less than 2(VGS-VTH) is seen as an obvious design preference to ensure optimum performance, see MPEP 2144.05.
As to claim 5, selecting the reference voltage to be 1/100 to 1/10 of 2(VGS-VTH) is seen as an obvious design preference to ensure optimum performance, see MPEP 2144.05.
As to claim 6, Lee’s figure 9 further shows a shunt resistor unit (600) connected in parallel with the first pull-down resistor unit, wherein the shunt resistor unit is enabled before the first pull-down resistor unit is calibrated by the ZQ calibration circuit, and the shunt resistor unit is disabled after the first pull-down resistor unit is calibrated by the ZQ calibration circuit (Lee’s ¶0055 and 0078).
As to claim 7, the modified Wu et al.’s figure shows that the shunt resistor unit comprises at least one transistor. 

As to claim 9, the modified Wu et al.’s figure shows that the first pull-down resistor unit comprises a plurality of transistors coupled in parallel. 
As to claim 10, Bandgap reference voltage generator is well known in the art.  It would have been obvious to one having ordinary skill in the art to use bandgap reference voltage generator circuit to provide VGB for the purpose of providing more stable output current.  
As to claim 11, Wu et al.’s figure shows that the transistor is an N-type transistor. 
Claims 12 and 14-20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Wu teaches that the resistors in 202 are K times the resistors in 201, ¶0022.  Therefore, when K = 1 , resistors in Wu’s 202 are equal to or duplicated the resistors in Wu’s 201. Therefore, when Lee’s calibration circuit is used in Wu’s figure, Lee’s second pulldown resistors are configured to/capable of duplicate Wu’s first pull down resistors

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842